Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEM AND METHOD FOR DETERMINING HYDROGEN SUPPLY FAILURE OF FUEL CELL

Examiner: Adam Arciero	SN: 16/828,467	Art Unit: 1727          January 14, 2022 

DETAILED ACTION
The Application filed on March 24, 2020 has been received. Claims 1-14 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 100837933 B1; as found in IDS dated June 22, 2021; using machine translation for citation purposes).
As to Claims 1 and 9, Yoon et al. discloses a fuel cell system and method of controlling the same, comprising: a plurality of hydrogen tanks 10; a fuel cell 26; a hydrogen supply line; hydrogen tank valves 14,16 for opening and closing the tanks; a pressure sensor 20 for sensing the pressure of the supplied hydrogen fuel; and a controller 30 for determining when a hydrogen tank valve malfunctions (which reads on poor opening) on the basis of the pressure information sensed by the pressure sensor (Abstract and Fig. 1). 
As to Claim 2, Yoon et al. discloses wherein the controller 30 is a valve controller capable of individually controlling the tank valves (Fig. 1 and pg. 6).
As to Claims 3-6, the controller of Yoon et al. is intrinsically configured to perform the claimed functions given that the structure of the present invention and the prior art is the same. See MPEP 2112.
As to Claims 7-8, Yoon et al. discloses a fuel cell vehicle having a controller (pg. 7), wherein the controller of Yoon is intrinsically configured to perform the claimed functions given that the structure of the present invention and the prior art is the same. See MPEP 2112.
As to Claim 11, Yoon et al. discloses wherein only some valves may be opened when and if any valves are determined to fail (Fig. 1 and pg. 6).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 100837933 B1; as found in IDS dated June 22, 2021; using machine translation for citation purposes) in view of Yoshimura et al. (US 2017/0352903 A1).
As to Claim 10, Yoon et al. does not specifically disclose the method of claim 10.
However, Yoshimura et al. teaches of a method of controlling a fuel cell system, wherein the controller sequentially opens the valves and determines if any valves have failed (paragraph [0069]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yoon to have the controller sequentially open the valves and determines if any valves have failed because Yoshimura teaches that it is easy to detect the state of the valves (paragraph [0069]).
As to Claim 12, Yoon et al. does not specifically disclose the method of claim 12.
However, Yoshimura et al. teaches of a method of controlling a fuel cell system, wherein the pressure change amount of the hydrogen fuel pressure coming from hydrogen tanks is sensed for a predetermined amount of time, and a failure mode can 
As to Claim 13, Yoon et al. does not specifically disclose the method of claim 13.
However, Yoshimura et al. teaches of a method of controlling a fuel cell system wherein a controller detects a pressure of the hydrogen fuel and calculates a remaining amount of fuel and a driving range (Abstract and paragraphs [0004, 0068 and 0075]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yoon to comprise the adjusting the driving range according to the amount of hydrogen fuel that is able to be supplied to the fuel cell because Yoshimura teaches that the load capacity of the hydrogen gas is improved and convenience of the system is improved (paragraphs [0025 and 0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727